Title: James Madison to Albert Gallatin, 13 July 1829
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  July 13. 1829.
                            
                        
                        
                        Learning from Mr Rives that he expects to be in New York some days before his embarkation for France, I take
                            the liberty of giving him a line for you. I need not refer to his high public standing, derived from the able part he has
                            borne in public affairs, that being of course known to you; but as a friend & neighbour I wish to bear my testimony
                            to his great personal worth; and the rather, as his high respect for your character, to his just idea of your acquaintance
                            with our relations with France & the temper & views of its Government, will render any conversations
                            thereon, with which he may be favored, particularly gratifying. Whatever confidence may be implied by the scope of any part
                            of them, will be in the safest hands, & turned to the best account. I pray you to be assured allways of my great
                            & affectinate esteem
                        
                        
                            
                                J. M
                            
                        
                    